DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 10/21/2022 have been entered. Claims 16, 17 and 19-35 remain pending in the application. The amendments overcome each objection to the specification and claims and rejections under 35 USC 112(a) and 35 USC 112(b) set forth in the previous office action dated 07/15/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 17, 19, 20, 32, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isoda (US 2016/0139145).
Regarding claim 16, Isoda discloses (fig. 1 and 17-18) a flexible surgical instrument, comprising: a distal structural body comprising at least one distal structural segment (distal portion of 300; see annotated fig. 17 below) the at least one distal structural segment comprising a distal fixing disk (375, see fig. 1 and [0057-0058]) and distal structural backbones (distal ends of 303, 304; elements 303 and 304 provide structure to 300, therefore they are structural backbones; see [0057-0058], fig. 1, and 17-18); a proximal structural body comprising at least one proximal structural segment (proximal portion of 300; see annotated fig. 17 below), the at least one proximal structural segment comprising a proximal fixing disk (301/350, fig. 17-18 and [0130]), proximal structural backbones (proximal ends of 303, 304; elements 303 and 304 provide structure to 300, therefore they are structural backbones; see [0057-0058], fig. 1, and 17-18), and driving backbones (305, 306; see [0129-0130] and fig. 18); the distal structural backbones being securely connected in one-to-one correspondence or the same as corresponding proximal structural backbones (the distal and proximal structural backbones are continuous portions of the same elements); and a driving unit (200) comprising a linear motion mechanism (207, 208; see fig. 17, [0122]) operable to convert a first rotary motion (motion of 258) into linear motions (motion of 251 and 252) to cooperatively push or pull a pair of driving backbones (305 and 306) of the driving backbones to turn the at least one proximal structural segment (see fig. 17 and [0123-0126]); a first end of each of the driving backbones (Proximal end of 305 and 306, FIG 18) is securely connected to the proximal fixing disk (The proximal ends of 305 and 306 are connected to 350, FIG 18); and a second end (Distal end of 305 and 306, not shown) of each of the driving backbones is connected to the linear motion mechanism (The distal ends of the driving backbones are connected to the linear motion mechanism of 200 through various mechanical connections. Since the movement of the linear motion mechanism is used to impart a movement on the driving backbones, it is understood that the elements are connected. Examination notes the claim does not require direct connection or fixation of the second end to the linear motion mechanism). 

    PNG
    media_image1.png
    251
    565
    media_image1.png
    Greyscale

Regarding claim 17, Isoda discloses proximal ends of the proximal structural backbones are securely connected to the proximal fixing disk (301/351, see fig. 17-18), and distal ends of the distal structural backbone are securely connected to the distal fixing disk (375, see fig. 1, 17, and [0058]).
Regarding claim 19, Isoda discloses the at least one proximal structural segment further comprises a proximal spacing disk (disks proximal of 373; see fig. 1 and 17, and [0059]), the proximal structural backbone passing through the proximal spacing disk ([0059]); and the at least one distal structural segment further comprises a distal spacing disk (distal 373; see fig. 1 and [0059]), the distal structural backbones passing through the distal spacing disk ([0059]).

    PNG
    media_image2.png
    351
    604
    media_image2.png
    Greyscale

Regarding claim 20, Isoda discloses a middle connecting body (See FIG 17 above) comprising: a first channel fixing plate close to the distal structural body (Distal most plate annotated above); and a second channel fixing plate close to the proximal structural body (Proximal most plate annotated above), and structural backbone guide channels (openings in center 373, FIG 17, [0059]) are disposed between the first channel fixing plate and the second channel fixing plate (FIG 17 shows channels located between the distal and proximal fixing plates), the distal structural backbones passing through the structural backbone guide channels (FIG 17, [0059]).
Regarding claim 32, Isoda discloses (fig. 1 and 17-18) a flexible surgical instrument system comprising: a flexible surgical instrument comprising: a distal structural body comprising at least one distal structural segment (distal portion of 300; see annotated fig. 17 below) the at least one distal structural segment comprising a distal fixing disk (3, see fig. 1 and [0057-0058]) and distal structural backbones (distal ends of 303, 304; elements 303 and 304 provide structure to 300, therefore they are structural backbones; see [0057-0058], fig. 1, and 17-18); a proximal structural body comprising at least one proximal structural segment (proximal portion of 300; see annotated fig. 17 above), the at least one proximal structural segment comprising a proximal fixing disk (301/350, fig. 17-18 and [0130]), proximal structural backbones (proximal ends of 303, 304; elements 303 and 304 provide structure to 300, therefore they are structural backbones; see [0057-0058], fig. 1, and 17-18), and driving backbones (305, 306; see [0129-0130] and fig. 18); the distal structural backbones being securely connected in one-to-one correspondence to or the same as corresponding proximal structural backbones (the distal and proximal structural backbones are continuous portions of the same elements); and a driving unit (200) comprising a linear motion mechanism (207, 208; see fig. 17, [0122]) operable to convert a first rotary motion (motion of 258) into linear motions (motion of 251 and 252) to cooperatively push or pull a pair of driving backbones of the driving backbones to turn the at least one proximal structural segment (see fig. 17 and [0123-0126]), a first end of each of the driving backbones (Proximal end of 305 and 306, FIG 18) is securely connected to the proximal fixing disk (The proximal ends of 305 and 306 are connected to 350, FIG 18); and a second end (Distal end of 305 and 306, not shown) of each of the driving backbones is connected to the linear motion mechanism (The distal ends of the driving backbones are connected to the linear motion mechanism of 200 through various mechanical connections. Since the movement of the linear motion mechanism is used to impart a movement on the driving backbones, it is understood that the elements are connected. Examination notes the claim does not require direct connection or fixation of the second end to the linear motion mechanism); and a motor assembly (201) operable to drive the driving unit (Paragraph [0215], FIG 17). 
Regarding claim 35, Isoda discloses a linear module operable to drive the flexible surgical instrument and the motor assembly to perform another linear motion (FIG 23 shows manipulator system 1000 which controls the flexible surgical instrument system including the instrument and the motor assembly. Master manipulator 111 functions as a liner module operator capable of driving the instrument and motor to perform another linear motion because it is used to control the movement of slave manipulator 112, which can change the linear position of the instrument relative to the patient, paragraphs [0148-0156]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Isoda (US 2016/0139145) in view of Ikeda et al. (US 2011/0028991).
Regarding claim 26, Isoda discloses the invention substantially as claimed, as set forth above for claim 16. Isoda further discloses a surgical end effector (380) disposed at the distal structural body (FIG 1, paragraph [0041]), wherein the end effector could be a pair of forceps (Paragraph [0041]).
 Isoda is silent regarding any mechanism for actuating the end effector, specifically an actuation wire passing through the distal structural body, the actuation wire comprising a proximal end securely connected to a surgical end effector driving mechanism and a distal end securely connected to the surgical end effector.
However, Ikeda et al. discloses a surgical instrument (400, FIG 36) having an end effector (406) comprising a pair of forceps (422, 424, FIGs 37-41) and an actuation wire (446, FIGs 39A-39B, paragraph [0186]) passing through a distal structural body (404, FIGs 37-41), the actuation wire comprising a proximal end securely connected to a surgical end effector driving mechanism (410, paragraphs [0189, 0195] discloses 446 is controlled at a proximal end of actuate the end effector) and a distal end securely connected to the surgical end effector (FIGs 39A-39B show the distal end of 446 secured to the end effector).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Isoda to comprise an actuation wire passing through the distal structural body, the actuation wire comprising a proximal end securely connected to a surgical end effector driving mechanism and a distal end securely connected to the surgical end effector, as taught by Ikeda, for the purpose or providing a commonly known mechanism in the art for controlling the opening/actuation of an end effector forceps. 
Allowable Subject Matter
Claims 21-25, 27- 31 and 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive. Applicant argues on pages 16-17 regarding the rejections of claims 16 and 32 under 35 USC 102(a)(1) in view of Isoda (US 2016/0135914). Applicant argues on page 16 that the device of Isoda fails to fairly teach “driving backbones” as claimed. Applicant argues that because wires 305,306, which have been interpreted as the driving backbones, are disclosed as being the constructed the same as wires 303, 304, which have been interpreted as structure backbones, that the wires 305, 306 would be considered structural backbones and not driving backbones. Examiner respectfully disagrees because, although they are disclosed as having the same structure as wires 303, 304, wires 305, 306 are separate elements capable of reading on separate elements of the claim. Further, there is no structural limitations in the phrases “structure backbones” or “driving backbones” that would prevent the wires of Isoda from reading on either limitation. Therefore, applicant’s argument is not persuasive. Applicant further argues on page 17 that the device of Isoda fails to teach the newly recited limitations of “a first end of each of the driving backbones is securely connected to the proximal fixing disk and a second end of each of the driving backbones is connected to the linear motion mechanism”. In view of the amendments to claims 16 and 32 which changed the scope of the claims in order to overcome the rejections under 35 USC 112(a) and (b), a rejection of these limitations has been set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LABRANCHE/Primary Examiner, Art Unit 3771